Citation Nr: 1015727	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  08-09 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a lower back/disc 
disability.  

2.  Entitlement to service connection for a bilateral foot 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1987 to August 1991.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2006 rating decision by the Philadelphia, Pennsylvania 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
January 2010, a Travel Board hearing was held before the 
undersigned.  A transcript of the hearing is associated with 
the Veteran's claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on her part is required.  


REMAND

While the notice provisions of the VCAA appear to be 
satisfied, the Board is of the opinion that further 
development of the record is required to comply with VA's 
duty to assist the Veteran in the development of the facts 
pertinent to her claim.  See 38 C.F.R. § 3.159.  The 
Veteran's STRs are irretrievably lost; in such circumstances, 
VA has a heightened duty to assist by obtaining other medical 
records which may be relevant to her claim.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  

Review of the claims file found that pertinent (and perhaps 
critical) evidence remains outstanding.  Specifically, in her 
July 2005 VA Form 21-4142, Authorization and Consent to 
Release Information to the VA, the Veteran listed Dr. M. J. 
as a private physician who treated her lower back.  Notably, 
the address provided by the Veteran is different from that on 
copies of prescription forms of Dr. M. J. received in 
November 2005.  Additionally, an August 2005 private 
treatment record from Albert Einstein Medical Center notes 
that the Veteran was involved in a motor vehicle accident in 
approximately 1994.  Such records are likely to include 
information regarding the Veteran's lower back/disc 
disability; are essential for a clear disability picture of 
the lower back/disc disability; and must be secured.  
The Veteran is advised that under 38 C.F.R. § 3.158(a), where 
evidence (to include releases for evidence) requested in 
connection with a claim for increase is not furnished within 
one year of the request, the claim is to be considered 
abandoned.  

In addition, the Veteran has not been afforded an examination 
to determine whether her bilateral foot disability might be 
related to her service.  An examination/opinion is necessary 
if the evidence of record: (A) Contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and (B) establishes that 
the veteran suffered an event, injury or disease in service; 
(C) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  That is the situation here.  At the January 
2010 Travel Board hearing, the Veteran complained that she 
suffers from a bilateral foot disability incurred during 
active duty; a June 2006 private treatment record from 
Rothman Institute Orthopaedics notes the Veteran continued to 
have paresthesias (i.e., an abnormal touch sensation) into 
her feet; and the only available remnant of the Veteran's 
STRs is a September 1989 physical profile showing that she 
had permanent physical restrictions for painful feet.  
[Notably, the United States Court of Appeals for Veterans 
Claims has emphasized that the requirement for evidence that 
a disability may be associated with service is a low 
threshold requirement.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).]  Consequently, a VA examination to secure a 
medical nexus opinion is needed.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a letter to the 
Veteran asking her to identify all 
providers of evaluation and/or treatment 
she has received for her lower back/disc 
disability (those not already of record), 
and to provide releases for records of any 
private treatment or evaluation providers, 
specifically including releases for 
complete records of all evaluation and 
treatment she received from Dr. M. J., as 
well as those related to the 1994 
automobile accident.  The RO should secure 
copies of the complete records of any low 
back/disc disability evaluation or 
treatment the Veteran received from all 
providers he identifies (to specifically 
include those from Dr. M. J. and the 
records associated with the 1994 
automobile accident).  If any provider 
does not respond, the Veteran should be so 
advised, and reminded that ultimately it 
is her responsibility to ensure that any 
private records are received.  

2.  The RO should then arrange for the 
Veteran to be examined by an appropriate 
medical care-provider to determine the 
nature and likely etiology of her current 
foot disabilities, and specifically 
whether thay are related to her military 
service, to include her foot problems 
noted therein.  The Veteran's claims 
folder, to include this remand, must be 
reviewed by the examiner in conjunction 
with the examination.  Based on review of 
the record and examination of the Veteran, 
the examiner should provide an opinion 
responding to the following: 

(a) What is the proper medical diagnosis 
for any/each of the Veteran's current foot 
disabilities?   

(b) For each foot disability entity 
diagnosed, is it at least as likely as not 
(50 percent or better probability) that 
such disability is related to the 
Veteran's active military service, and 
specifically the foot complaints for which 
she was placed on profile during service?  

The examiner must explain the rationale 
for all opinions given, specifically 
noting that the Veteran was placed on 
profile during service, and considering 
her accounts of onset in service and 
continuing symptoms thereafter.  
3.  The RO should arrange for any further 
development suggested in the matter of 
service connection for low back disability 
by the results of the development sought 
above.  Then the RO should readjudicate 
the claims.  If either continues to be 
denied, the RO should issue an appropriate 
supplemental statement of the case and 
afford the Veteran and her representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

